Citation Nr: 1710198	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  07-00 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a higher rating on an extraschedular basis for lumbar spine degenerative disc disease (DDD), currently assigned a schedular rating of 40 percent prior to June 24, 2010, 50 percent from June 24, 2010 to March 10, 2013, and 60 percent from March 11, 2013. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to June 24, 2010.


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1973 to July 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which continued a 20 percent evaluation for the Veteran's lumbar spine DDD disability.  Jurisdiction of the claim rests with the RO in Phoenix, Arizona as the Veteran currently resides within the jurisdiction of such.

During the pendency of the claim for an increased rating for the Veteran's lumbar spine DDD disability, an August 2004 rating decision increased the Veteran's disability rating to 40 percent, effective December 10, 2003, the date the claim for an increased rating was received by VA.  Thereafter, a February 2008 rating decision found clear and unmistakable error in December 2007 rating decision and assigned a temporary 100 percent evaluation for the period of March 24, 2007, through May 31, 2007, based on treatment requiring hospitalization over 21 days.  Finally, a March 2013 rating decision increased the Veteran's disability rating to 50 percent, effective June 24, 2010, and to 60 percent, effective March 11, 2013.  Because these increased evaluations do not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the Veteran's claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).

Additionally, entitlement to a TDIU was awarded in an August 2016 rating decision effective from June 24, 2010.  However, under Rice there remains an issue of entitlement to TDIU prior to June 24, 2010 in relation to the increased rating claim for the lumbar spine DDD disability on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Entitlement to increased rating for the Veteran's lumbar spine DDD disability was initially before the Board in June 2012.  In June 2012, the Board remanded the claim for an increased rating for the Veteran's lumbar spine DDD disability for evidentiary development.  Thereafter, in October 2013, the Board denied entitlement to increased rating for the Veteran's lumbar spine DDD disability and raised the issue of entitlement to a TDIU and remanded the claim for further evidentiary development.  The Veteran appealed the October 2013 Board decision which denied entitlement to increased rating for the Veteran's lumbar spine DDD disability to the United States Court of Appeals for Veterans Claims (Court).  In a September 2014 Memorandum Decision, the Court affirmed the Board decision with respect to the schedular ratings assigned for service-connected lumbar spine DDD, but vacated the Board's decision to the extent it denied entitlement to a higher rating on an extraschedular basis and remanded the matter to the Board for further proceedings.  As such, the schedular ratings assigned for service-connected lumbar spine DDD are not before the Board for the purpose of further review.  Thereafter, in June 2015, the Board remanded the claims herein for a Board video conference hearing.

In November 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  The hearing transcript is associated with the claims folder within the Veterans Appeals Control and Locator System (VACOLS).

Additional evidence has been associated with the record since the March 2013 supplemental statement of the case (SSOC) issued for entitlement to an increased rating claim for a lumbar spine DDD disability and the August 2016 SSOC issued for entitlement to a TDIU prior to June 24, 2010.  With respect to the March 2013 SSOC the new evidence includes additional records from the Social Security Administration obtained in October 2014 and a January 2016 private vocational report.  Neither the Veteran nor his representative waived review of this evidence by the Agency of Original Jurisdiction (AOJ).  With respect to both the March 2013 SSOC and the August 2016 SSOC, during the November 2016 Board hearing, the Veteran's representative submitted a Social Security earnings statement and waived review thereof by the AOJ.  However, as the issues herein must be remanded for additional development, AOJ will have an opportunity to consider any additional evidence, for which review by the AOJ has not been waived, in the first instance when the claims are re-adjudicated after the specified development is completed.

Finally, in December 2016, the Veteran asked the AOJ to expedite his award, which appeared to reference his award of TDIU effective June 24, 2010, which was granted in an August 2016 rating decision, due to financial hardship.  He has not made a motion to advance his appeal on the Board's docket.  Cf. 38 C.F.R. § 20.900 (c) (2016).  The AOJ, however, is anticipated to take the Veteran's statement and the attached medical evidence for his spouse, which he submitted in conjunction with his request, into account when determining whether to expedite processing of his claim.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Generally, evaluating a disability using either the corresponding or an analogous diagnostic code contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2016).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  As such, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321 (b) (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321 (b)(1) (2016).  Otherwise, the schedular rating is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

In this case, the Board finds that the schedular rating for manifestations of the Veteran's service-connected lumbar spine DDD disability is not adequate.  As noted in the September 2014 Memorandum Decision, the manifestations the Veteran's lumbar spine DDD disability include evidence of an inability to shower, bathe, and drive.  Thus, the Board finds that the record shows that the Veteran experiences symptoms associated with the manifestations of his lumbar spine DDD disability that have been unaccounted for by the currently assigned schedular rating.  See Thun, 22 Vet. App. at 115.  Consequently, the Board finds that the available schedular rating is not adequate to rate the manifestations of the Veteran's service-connected lumbar spine DDD disability. 

Further, there is evidence of marked interference with employment.  To that effect, a November 2005 fee based examiner stated, in part, in relation to the Veteran's service-connected lumbar spine DDD disability, such created difficulty standing and walking as well as working.  Additionally, an August 2008 VA medical letter, from Dr. Towfigh, stated that due to the Veteran's service-connected condition of severe back pain/strain it was his opinion that the Veteran had not been able to work and likely would not able to work as a film photographer.

As such, the Board concludes that referral to the Under Secretary for Benefits or the Director, Compensation Service, for extraschedular consideration is warranted.  See VAOPGCPREC 6-96; Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (recognizing that "the [Board] is not authorized to assign an extraschedular rating in the first instance under 38 C.F.R. § 3.321 (b)"); Smallwood v. Brown, 10 Vet. App. 93, 98 (1997); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  Thus, a remand for consideration of the issue of entitlement to an extraschedular rating for the manifestations of the Veteran's service-connected lumbar spine DDD disability, under the provisions of 38 C.F.R. § 3.321 (b)(1), is warranted.

As noted above, the issue of entitlement to a TDIU prior to June 24, 2010 is, in part, based on the Veteran's service-connected lumbar spine DDD disability.  Thus, as the issue of entitlement to a TDIU prior to June 24, 2010 is intertwined with the increased rating claim for lumbar spine DDD disability, a remand is warranted for the TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Refer the Veteran's claim for an increased rating for his service-connected lumbar spine DDD disability to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of assignment of an extraschedular rating.  A copy of the determination must be included in the claims file.

2.  Thereafter, readjudicate the issue on appeal with review of all evidence received since the last prior adjudication of the Veteran's claims.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




